DETAILED ACTION
1.	The indicated allowability of claims 3-5, 7-9, 11-14, 16-18, 20-23, 25-27, 29-32, and 34-41 is withdrawn in view of the newly discovered references to Butler et al. (US 10609551).  Rejections based on the newly cited references follow.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 38-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (US 10609551).
Considering claim 38, Butler teaches a processor (412, Fig. 4), comprising: 
one or more circuits (user controller 111, Fig. 1) to concurrently select two or more fifth-generation new radio (5GNR) wireless signal receiver/transmitter pairs (121-124, Fig. 1, col. 1, lines 36-47 : user controller selects multiple 5G networks for the user data service based on the geographic-diversity data for the attached 5G networks) based, at least in part, on a reliability and/or a transmission speed corresponding to the two or more 5GNR wireless signal receiver/transmitter pairs (col. 2, lines 57-59: poorly performing networks are not typically selected).
Considering claim 39, Butler teaches a system (Fig. 1), comprising: 
one or more processors (412, Fig. 1, 4) to concurrently select two or more fifth-generation new radio (5GNR) wireless signal receiver/transmitter pairs based (121-124, Fig. 1, col.1, lines 36-47: user controller selects multiple 5G networks for the user data service based on the geographic-diversity data for the attached 5G networks, col.2, lines 55-57: user controller 111 selects transceivers 121-124 based on geographic-diversity data for attached networks 131-134), at least in part, on a reliability and/or a transmission speed corresponding to the two or more 5GNR wireless signal receiver/transmitter pairs (col. 2, lines 57-59: poorly performing networks are not typically selected).
Considering claim 40, Butler teaches a non-transitory machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors (412, Fig. 4, col. 2, lines 43-51), cause the one or more processors to at least: 
concurrently select two or more fifth-generation new radio (5GNR) wireless signal receiver/transmitter pairs (121-124, Fig.1, col.1, lines 36-47 : user controller selects multiple 5G networks for the user data service based on the geographic-diversity data for the attached 5G networks, col.2, lines 55-57: user controller 111 selects transceivers 121-124 based on geographic-diversity data for attached networks 131-134) based, at least in part, on a reliability and/or a transmission speed corresponding to the two or more 5GNR wireless signal receiver/transmitter pairs (col. 2, lines 57-59: poorly performing networks are not typically selected, claim 1).
Considering claim 41, Butler teaches a communications device (450, Fig,4), comprising: 
a plurality of processing cores (412, Fig 4) to concurrently select two or more fifth-generation new radio (5GNR) wireless signal receiver/transmitter pairs (121-124, Fig. 1, col. 1, lines 36-47 : user controller selects multiple 5G networks for the user data service based on the geographic-diversity data for the attached 5G networks, col.2, lines 55-57: user controller 111 selects transceivers 121-124 based on geographic-diversity data for attached networks 131-134) based, at least in part, on a reliability and/or a transmission speed corresponding to the two or more 5GNR wireless signal receiver/transmitter pairs (col. 2, lines 57-59: poorly performing networks are not typically selected, claim 1); and 
one or more circuits (415-418, Fig.4) to transmit 5GNR signals using the selected two or more 5GNR wireless signal receiver/transmitter pairs (Figs. 1, 4, col. 3, lines 4-9, col. 1, lines 40-47, col. 2, lines 55-57).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 5, 7, 8-9, 14, 16-17, 23, 25, 27, 32, 34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 10609551) in view of Wang, Jibing (WO 2019046482 A1).
Considering claim 5, Butler teaches wherein the selected one of the two or more 5GNR wireless signal receiver/transmitter pairs (121-124, Fig. 1, col. 1, lines 36-47: user controller selects multiple 5G networks for the user data service based on the geographic-diversity data for the attached 5G networks). 
Butler do not clearly teach the receiver/transmitter is assigned to a frequency resource.
Wang teaches the receiver/transmitter is assigned to a frequency resource ([0011], [0053] 5GNR receiver 208 to use time and frequency resources assigned to the 5G NR downlink).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Wang to Butler to reduces the complexity of managing in-device coexistence problems, reduces power consumption in the user equipment, and requires less space in the user equipment, while providing the high throughput data downlink experience a user expects.
Considering claim 7, Butler teaches wherein a grouping of 5GNR wireless signal receiver/transmitter pairs (121-124, Fig. 1, col. 1, lines 36-47: user controller selects multiple 5G networks for the user data service based on the geographic-diversity data for the attached 5G networks) is generated based at least in part on a ranking of channel gain associated with devices in the grouping.
Butler do not clearly teach 5GNR wireless signal is generated based at least in part on a ranking of channel gain associated with devices in the grouping.
Wang teaches 5GNR wireless signal is generated based at least in part on a ranking of channel gain associated with devices in the grouping ([0017] measurements of the 5G NR link that are used for mobility management, such as Received Signal Strength Indicator (RSSI), Reference Signal Received Power (RSRP), and/or Reference Signal Received Quality (RSRQ), or for modulation and coding scheme (MCS) control, such as the channel quality indicator (CQI)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Wang to Butler to reduces the complexity of managing in-device coexistence problems, reduces power consumption in the user equipment, and requires less space in the user equipment, while providing the high throughput data downlink experience a user expects.
Considering claims 8, 17, 26 and 35, Butler teaches wherein the one or more circuits selects the two or more 5GNR wireless signal receiver/transmitter pairs (121-124, Fig. 1, col. 1, lines 36-47: user controller selects multiple 5G networks for the user data service based on the geographic-diversity data for the attached 5G networks).
Butler do not clearly teach 5GNR wireless signal is based at least in part on a sum rate.
Wang teaches 5GNR wireless signal is based at least in part on a sum rate ([0017] measurements of the 5G NR link that are used for mobility management, such as Received Signal Strength Indicator (RSSI), Reference Signal Received Power (RSRP), and/or Reference Signal Received Quality (RSRQ), or for modulation and coding scheme (MCS) control, such as the channel quality indicator (CQI)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Wang to Butler to reduces the complexity of managing in-device coexistence problems, reduces power consumption in the user equipment, and requires less space in the user equipment, while providing the high throughput data downlink experience a user expects.
Considering claims 9, 18, 27 and 36, Butler teaches wherein transmission is based at least in part on the two or more 5GNR wireless signal receiver/transmitter pairs (Fig.1, 4, col.3, lines 4-9: user controller 111 may communicate through service controller 112. Service controller 112 exchanges the service data with these user controllers over their selected networks 121-124, col.1, lines 40-47: user controller exchanges service data for the user data service between the user apparatus and the selected 5G networks, col. 2, lines 55-57).  
Butler do not clearly teach a MU- MIMO transmission.
Wang teaches a MU- MIMO transmission ([003]-[0004] increase the capacity of 5G radio networks, Multiple Input Multiple Output (MIMO) antenna systems are used to beamform signals transmitted between base stations and user terminals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Wang to Butler to reduces the complexity of managing in-device coexistence problems, reduces power consumption in the user equipment, and requires less space in the user equipment, while providing the high throughput data downlink experience a user expects.
Considering claims 14 and 23, Butler teaches wherein the two or more fifth-generation new radio (5GNR) wireless signal receiver/transmitter pairs (121-124, Fig. 1, col. 1, lines 36-47: user controller selects multiple 5G networks for the user data service based on the geographic-diversity data for the attached 5G networks).  
Butler do not clearly teach 5GNR wireless signal are selected from a plurality of candidates for utilizing a frequency resource.
Wang teaches 5GNR wireless signal are selected from a plurality of candidates for utilizing a frequency resource ([0058] For example, the matrix selector 310 in the user equipment 102 evaluates the estimates of the channel conditions and selects a precoding matrix, from a codebook 234 shared with the base station 104, to beamform the 5G NR downlink).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Wang to Butler to reduces the complexity of managing in-device coexistence problems, reduces power consumption in the user equipment, and requires less space in the user equipment, while providing the high throughput data downlink experience a user expects.
Considering claims 16, 25 and 34, Butler teaches wherein a grouping of wireless signal receiver/transmitter pairs (121-124, Fig.1, col.1, lines 36-47: user controller selects multiple 5G networks for the user data service based on the geographic-diversity data for the attached 5G networks).  
Butler do not clearly teach 5GNR wireless signal is generated based at least in part on a ranking of channel gain associated with devices in the grouping.
Wang teaches 5GNR wireless signal is generated based at least in part on a ranking of channel gain associated with devices in the grouping ([0017] measurements of the 5G NR link that are used for mobility management, such as Received Signal Strength Indicator (RSSI), Reference Signal Received Power (RSRP), and/or Reference Signal Received Quality (RSRQ), or for modulation and coding scheme (MCS) control, such as the channel quality indicator (CQI)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Wang to Butler to reduces the complexity of managing in-device coexistence problems, reduces power consumption in the user equipment, and requires less space in the user equipment, while providing the high throughput data downlink experience a user expects.
Considering claim 32, Butler teaches wherein the selected two or more wireless signal receiver/transmitter pairs (121-124, Fig.1, col.1, lines 36-47: user controller selects multiple 5G networks for the user data service based on the geographic-diversity data for the attached 5G networks).  
Butler do not clearly teach 5GNR wireless signal is assigned to a frequency resource associated with a frequency band and a time period.
Wang teaches 5GNR wireless signal is assigned to a frequency resource associated with a frequency band and a time period ([0053] user equipment 102 receives resource elements (RE) to configure the 5GNR receiver 208 to use time and frequency resources assigned to the 5G NR downlink).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Wang to Butler to reduces the complexity of managing in-device coexistence problems, reduces power consumption in the user equipment, and requires less space in the user equipment, while providing the high throughput data downlink experience a user expects.
Considering claim 37, Butler teaches wherein two or more processing cores of the processor generate a plurality of candidate groupings of 5GNR wireless signal receiver/transmitter pairs (121-124, Fig.1, col.1, lines 36-47: user controller selects multiple 5G networks for the user data service based on the geographic-diversity data for the attached 5G networks).
Butler do not clearly teach 5GNR wireless signal for utilizing a frequency resource associated with a frequency band and a time period.
Wang teaches 5GNR wireless signal for utilizing a frequency resource associated with a frequency band and a time period ([0053] user equipment 102 receives resource elements (RE) to configure the 5GNR receiver 208 to use time and frequency resources assigned to the 5G NR downlink).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Wang to Butler to reduces the complexity of managing in-device coexistence problems, reduces power consumption in the user equipment, and requires less space in the user equipment, while providing the high throughput data downlink experience a user expects.
6.	Claim(s) 3, 11-12, 20-21, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 10609551) in view of Medepalli et al. (US 20070060158).
	Considering claims 3, 12, 21, 30, butler teaches wherein a grouping of wireless signal receiver/transmitter pairs generated using an algorithm (121-124, Fig.1, col.1, lines 36-47: user controller selects multiple 5G networks for the user data service based on the geographic-diversity data for the attached 5G networks).   
Butler fails to explicitly teach the heuristic algorithm, wherein the heuristic algorithm comprises iteratively adding devices to the grouping based at least in part on channel gain.
	However, Medepalli teaches the heuristic algorithm, wherein the heuristic algorithm comprises iteratively adding devices to the grouping based at least in part on channel gain ([0077] easy heuristic algorithm (referred to herein as PACK) which groups users with similar channel gains and traffic characteristics onto the same channel is employed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to Incorporate Medepalli’s heuristic algorithm  for grouping  transceivers with similar gains into Butler  for the benefit of achieving optimal throughput and overall network performance to Butler to order maximizing aggregate system throughput and performance of a wireless network.
Considering claims 11, 20 and 29, Butler teaches wherein a grouping of 5GNR wireless signal receiver/transmitter pairs is generated based at least in part on an algorithm (121-124, Fig.1, col.1, lines 36-47: user controller selects multiple 5G networks for the user data service based on the geographic-diversity data for the attached 5G networks).  
Butler fails to explicitly teach wherein the grouping of 5GNR wireless signal receiver/transmitter pairs is based at least in part on a heuristic algorithm.
However, Medepalli teaches wherein the grouping of 5GNR wireless signal receiver/transmitter pairs is based at least in part on a heuristic algorithm (a system in which an easy heuristic algorithm is used to group wireless communication users with similar channel gains and traffic characteristics in wireless communication systems in which grouping users (inherent feature of  receiver/transmitter pairs) can yield  cascaded benefits  [0077])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to Incorporate Medepalli’s heuristic algorithm  for grouping  transceivers with similar gains into Butler  for the benefit of achieving optimal throughput and overall network performance to Butler to order maximizing aggregate system throughput and performance of a wireless network.
7.	Claim(s) 4, 13, 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 10609551), in view of Medepalli et al. (US 20070060158), and further in view of Abu-Ghazaleh et al. (US 20220100484).
Considering claim 4, Butler teaches wherein an algorithm to generate a grouping of wireless signal receiver/transmitter pairs is performed by a processor (121-124, Fig.1, col.1, lines 36-47: user controller selects multiple 5G networks for the user data service based on the geographic-diversity data for the attached 5G networks).
Butler do not clearly teach heuristic algorithm to generate a grouping of wireless signal.
Medepalli teaches heuristic algorithm to generate a grouping of wireless signal ([0077] heuristic algorithm (referred to herein as PACK) which groups users with similar channel gains and traffic characteristics onto the same channel is employed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Medepalli to Butler to order maximizing aggregate system throughput and performance of a wireless network.
Butler and Medepalli do not teach thread block.
Abu-Ghazaleh teaches a thread block ([0038] GPUs may have a number of streaming multiprocessors (SMs) that each has its own register file, and a number of integer, floating point, and specialized computational cores. A GPU program (kernel) is decomposed into one or more cooperative thread arrays (CTAs, also known as thread blocks)).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Abu-Ghazaleh to Butler and Medepalli to order reduction in register file size can be leveraged for other optimizations, such as to power gate unused registers to save static power, or to enable more kernel blocks/threads to be supported using the same register file to improve performance.
Considering claims 13, 22, 31, Butler teaches wherein the algorithm is performed by processor.
Butler do not clearly teach heuristic algorithm.
Medepalli teaches heuristic algorithm ([0077] heuristic algorithm (referred to herein as PACK) which groups users with similar channel gains and traffic characteristics onto the same channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Medepalli to Butler to order maximizing aggregate system throughput and performance of a wireless network.
Butler and Medepalli do not clearly teach thread block.
Abu-Ghazaleh teaches a thread block ([0038] GPUs may have a number of streaming multiprocessors (SMs) that each has its own register file, and a number of integer, floating point, and specialized computational cores. A GPU program (kernel) is decomposed into one or more cooperative thread arrays (CTAs, also known as thread blocks)).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Abu-Ghazaleh to Butler and Medepalli to order reduction in register file size can be leveraged for other optimizations, such as to power gate unused registers to save static power, or to enable more kernel blocks/threads to be supported using the same register file to improve performance.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gheorghiu et al. (US 20180132200) disclose methods and apparatuses for synchronization, scheduling, bandwidth allocation, and reference signal transmission in a network associated with flexible bandwidth allocation, such as a 5G network. For example, a network device (e.g., a base station, eNB, or scheduling entity) may transmit at least two synchronization signals in a channel associated with the network device, wherein at least one synchronization signal, of the at least two synchronization signals, is transmitted in one or more sub-channels of the channel that are not located at a frequency center of the channel.
	Edge et al. (US 20200154240) disclose a method for supporting location of a user equipment (UE) at a first entity in a wireless network includes determining an increase in transmission of a positioning reference signal (PRS) at each of a plurality of transmitters, wherein the increase in transmission of PRS at each of the plurality of transmitters is coordinated to avoid interference to or from non-PRS transmission in the wireless network; sending a first message to the each transmitter, the first message comprising an indication of the increase in transmission of PRS for the each transmitter; and receiving a response from the each transmitter, the response confirming or rejecting the increase in transmission of PRS at the each transmitter.	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641